COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:          John Ruff and Catherine Loth, Individually and as Next
                              Friends of A.R., a Minor Child v. The University of St.
                              Thomas
Appellate case number:        01-17-00875-CV
Trial court case number:      2016-19616
Trial court:                  190th District Court of Harris County

       Appellants, John Ruff and Catherine Loth, Individually and as Next Friends of
A.R., a Minor Child, have filed a motion to extend the deadline to file the clerk’s and
reporter’s records to January 15, 2018. The clerk’s record and reporter’s record were due
to be filed on December 18, 2017. That day, the Clerk of this Court notified appellants
that the court reporter responsible for preparing the reporter’s record had informed the
Court that appellants had not paid, or made arrangements to pay, for the reporter’s record
and directed appellants to provide proof that they had paid, or made arrangements to pay,
for the reporter’s record or are entitled to proceed without payment of costs by January
17, 2018. See TEX. R. APP. P. 35.3(b), 37.3(c). The Clerk of this Court also notified the
trial court clerk and the parties that a clerk’s record had not been timely filed and
requested the trial court clerk, no later than January 19, 2018, to file the clerk’s record or
advise the Court if appellants had not made arrangements to pay for preparation of the
clerk’s record. See id. 35.3(a), 37.3(a)(1). Accordingly, we dismiss as moot appellants’
motion to extend the time for filing the clerk’s record and reporter’s record in this
appeal.1
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually           Acting for the Court

Date: January 11, 2018


1      The trial court clerk or court reporter may request an extension to file the record in this
       Court. See TEX. R. APP. P. 35.3(c).